Citation Nr: 0010069	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  97-06 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder, to include claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the RO.  



FINDINGS OF FACT

1.  In October 1973, the RO denied the veteran's original 
claim of service connection for a nervous disorder, but he 
did not file a timely appeal from that decision.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder.  

3.  The veteran has presented evidence of a claim of service 
connection for an innocently acquired psychiatric disability, 
to include PTSD, which is plausible and capable of 
substantiation.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for an innocently acquired psychiatric disorder, 
to include PTSD.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for an innocently acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


New and Material

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement (NOD) 
within one year from the date of mailing of notice of the 
result of the initial disallowance.  38 U.S.C.A. § 7105(a), 
(b).  If a NOD is filed within the one-year period, the RO 
shall issue a Statement of the Case.  38 U.S.C.A. § 7105(d).  
The appellant is provided a period of 60 days (or the 
remainder of the one-year period from the date of mailing of 
the notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (1999).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) summarized the analysis in determining 
whether evidence is new and material in Evans v. Brown, 
9 Vet. App. 273 (1996).  VA must first determine whether the 
newly presented evidence is "new," that is, not of record 
at the time of the last final disallowance of the claim and 
not merely cumulative of other evidence that was then of 
record.  If new, the evidence must be "probative" of the 
issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

A November 1996 report to VA from a private psychiatrist 
recounted various traumatic events reportedly experienced by 
the veteran, including the witnessing a murder/suicide of his 
aunt and uncle at age 9, being attacked during basic 
training, in-service "disciplinary indoctrination" and 
being encouraged to drink in service by an alcoholic 
supervisor.  The report included diagnoses of PTSD, mixed 
anxiety disorder, recurrent and persistent major depression 
and a history of alcohol dependence in remission for the 
previous two years.  

An October 1997 joint statement from a private psychiatrist 
and psychologist stated that the veteran "suffered severe 
mental, emotional and physical abuse in the military which 
led to his subsequent psychiatric difficulties with post-
traumatic stress syndrome, depression and alcohol abuse."  

A June 1998 statement from the private psychologist 
reiterated that the severe mental, emotional and physical 
abuse suffered by the veteran in service resulted in his 
subsequent development of PTSD, depression and alcohol abuse.  

The veteran asserted in his February 1997 Substantive Appeal 
that he was hospitalized for three and a half days in service 
due to a forced injection of penicillin after he reported 
that he was allergic to it.  The veteran also stated that he 
was forced to "recycle" during basic training because he 
reported the actions of another soldier "trying to get a 
section 8."  The veteran also stated that he was physically 
attacked and harassed and called racial slurs by an officer 
and that he left the base for fear of his life.  

The Board finds that the veteran's new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The evidence is certainly 
new.  Furthermore, it is material as it is probative of the 
issue of service connection.  See 38 C.F.R. § 3.303.  Thus, 
the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for an 
innocently acquired psychiatric disorder, to include PTSD.  


Well Groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  64 Fed. Reg. 32,807-
32808 (1999) (codified at 38 C.F.R. § 3.304 (f)); Cohen v. 
Brown, 10 Vet. App 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

Here, the record includes several medical records which 
include the diagnosis of PTSD, as being secondary to 
traumatic in-service assaults and harassment.  As the 
veteran's testimony, for the purposes of well groundedness, 
is competent evidence to establish in-service stressors, and 
because there is a current diagnosis of PTSD establishing a 
nexus between the diagnosis and the stressors, the Board 
finds the claim of service connection for an innocently 
acquired psychiatric disorder, including PTSD, to be well 
grounded.  38 U.S.C.A. § 5107.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for innocently acquired 
psychiatric disorder, including PTSD, and the claim is well 
grounded, the appeal is allowed to this extent, subject to 
further action as discussed hereinbelow.  



REMAND

Because the claim of service connection for an innocently 
acquired psychiatric disorder, including PTSD, is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor, 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  Although the Board is cognizant 
of the RO's July 1998 request for corroboration of the 
veteran's claimed stressors from the United States Armed 
Services Center for the Research of Unit Records (USASCRUR), 
the record indicates that the attempt was insufficient.  

As explained by the Court in Patton v. West, 12 Vet. App. 272 
at 280 (1999), "in personal-assault cases the Secretary has 
undertaken a special obligation to assist a claimant, here 
one who has submitted a well-grounded claim, in producing 
corroborating evidence of an in-service stressor."  Indeed, 
the Court held that this special obligation rendered non-
personal assault PTSD evidentiary requirements inoperative in 
the context of personal assault PTSD cases.  Id.  
Specifically, the requirement that "something more than 
medical nexus evidence is required to fulfill the requirement 
for 'credible supporting evidence,'" Moreau v. Brown, 9 Vet. 
App. at 396, and the requirement that "[a]n opinion by a 
mental health professional based on a postservice examination 
of the veteran cannot be used to establish the occurrence of 
the stressor," Cohen, 10 Vet. App. at 145, were held to be 
inoperative in the context of a personal assault PTSD case.  
Id.  

Additionally, the Court held that the M21-1, Part III,  
5.14(c) requirement that the in-service stressor be shown by 
the "preponderance of the evidence" was inconsistent with 
the 38 U.S.C.A. § 5107(b).  Id.  The appropriate standard of 
proof is the equipoise standard, not the preponderance 
standard.  Id.  

Furthermore, M21-1, Part III,  5.14(c)(2), states that 
because assaults are so extremely personal that many 
incidents are not reported, alternative evidence must be 
sought.  For example, this alternative evidence includes 
military law enforcement records, which must be requested 
from the "unit at the military installation where the 
records may be located."  M21-1, Part III,  5.14(c)(4)(b).  
Also, as indicated by the Court in Patton, "secondary 
evidence may need interpretation by a clinician, especially 
if it involves behavior changes.  Evidence that documents 
such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician."  M21-1, Part III,  5.14(c)(9); 
12 Vet. App. 272 at 281.  

Here, the record indicates that attempts to obtain 
corroborating evidence of the veteran's alleged stressors, as 
outlined in M21-1, Part III,  5.14(b) and (c), have been 
insufficient.  For example, the record included a June 1998 
written statement from the veteran which included the name of 
an alleged assailant, the name of the officer to whom he 
reported the incident, and the location of the incident.  
Although the RO's July 1998 request for corroboration of 
stressors to USASCRUR noted that a copy of the veteran's 
statement was included, the April 1999 response from USASCRUR 
indicates that it might not have been received.  The response 
from USASCRUR stated that, in order for it to research this 
claim, the veteran would have to provide specific information 
such as names, dates and places.  The record also includes 
lay statements from relatives as well as medical evidence 
which provided details of the various in-service stressors as 
described by the veteran.  The lay statements also contained 
information regarding observations of the veteran's 
behavioral changes.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric disorders since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
provide specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran is informed that the Court 
has held that requiring a claimant to 
provide this information to the VA does 
not represent an impossible or onerous 
task.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

3.  The RO should also request any 
additional service medical and clinical 
records and seek alternative 
corroborating evidence of in-service 
stressors as provided in M21-1, Part III, 
 5.14(c).  

4.  Then, if required, the RO should 
review the claims folder thoroughly and 
prepare a summary of all stressors 
alleged by the veteran.  This summary of 
stressors, with specific details 
regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors.  

5.  Then, the RO should undertake to 
schedule the veteran for a VA examination 
in order to determine the nature and 
likely etiology of all claimed innocently 
acquired psychiatric disorders, including 
PTSD.  All indicated testing should be 
done in this regard.  The claims folder 
should be made available to the examiner 
for review.  The examiner should elicit 
from the veteran and record a full 
medical history in this regard.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to whether the 
veteran is suffering from PTSD or other 
innocently acquired psychiatric 
disability due to disease or injury which 
was incurred in or aggravated by service.  
The examiner should be asked to provide 
comprehensive diagnoses of all 
psychiatric disorders indicated, complete 
with an opinion regarding the nature and 
likely etiology of all such disorders.  
If the examiner enters a diagnosis of 
PTSD, then the specific stressors to 
support that diagnosis should be 
identified for the record.  

6.  After undertaking any additional 
development deemed appropriate, including 
an interpretation of any reported 
behavior changes in relationship to the 
medical diagnosis by a VA 
neuropsychiatric physician, as explained 
in Patton and M21-1, Part III,  
5.14(c)(8) and (9), if indicated, the RO 
should review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



